Citation Nr: 1507205	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  11-31 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for skin cancer.  


REPRESENTATION

Appellant represented by:	Robert C. Brown Jr., Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to April 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2010 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  During the Board hearing the Veteran submitted additional evidence along with a waiver for initial RO review.  

A review of the record shows that service connection for a fungal/skin rash was denied in an unappealed March 1999 decision.  Reference was made to the Veteran's presumed exposure to herbicide agents such as Agent Orange.  In June 2010, the Veteran filed a claim for service connection for skin cancer to include as being due to exposure to Agent Orange.  

The question of whether a claim is a new claim or a previously denied claim is not governed by a bright line rule but rather requires some judgment.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held "that a properly diagnosed disease or injury cannot be considered the same factual basis as distinctly diagnosed disease or injury, and it follows that § 7104(b) distinguishes claims according to their factual bases, claims based upon distinctly and properly diagnosed diseases or injuries cannot be considered the same claim."  Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008).  In Boggs, the appellant provided evidence of sensorineural hearing loss after a claim had been finally denied for conductive hearing loss. The Federal Circuit held that these were two different claims. 

Although Boggs addressed the language of 38 U.S.C.A. § 7104(b), the statute governing claims previously denied in a Board decision, the Veterans Court has discussed Boggs in the context of claims previously denied only by the AOJ and governed by 38 U.S.C.A. § 7105(c).  See Velez v. Shinseki, 23 Vet. App. 199 (2009).  This leads the Board to the conclusion that the holding in Boggs is not to be limited to claims previously denied by the Board but is to be considered where the previous denial was only by the AOJ. 

In Velez, the Veterans Court provided, "we conclude that, in determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injurys' (Boggs, 520 F.3d at 1337 ), or whether it is evidence tending to substantiate an element of a previously adjudicated matter." Id. at 204.  The Veterans Court warned against reflexively concluding that the appearance of a new diagnosis is always evidence amounting to a new claim.  Id.

As indicated above, the Veteran is currently claiming service connection for skin cancer.  He identifies squamous cell carcinoma and actinic keratosis.  His previously claim related to skin rashes and fungal infections.  The skin cancer disability claimed in connection with the current appeal is distinctly different from his previously denied skin disability claim.  The Board will review the skin cancer claim on a de novo basis. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system includes the November 2014 Board hearing transcript, and VA audiograms dated in December 2011 and in April 2012.  The other documents in Virtual VA are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The issue of service connection for a skin disability, to include skin cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence is at least in relative equipoise as to whether bilateral hearing loss began during active service.  

2. The evidence is at least in relative equipoise as to whether tinnitus began during active service.  


CONCLUSIONS OF LAW

1. Resolving all doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2014). 

2. Resolving all doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable determination to grant service connection for bilateral hearing loss and tinnitus which are the only matters decided herein, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issues on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.

Regardless of the VCAA's inapplicability in the instant case, the undersigned during the November 2014 Board hearing discussed with the Veteran the issues on appeal, the evidence required to substantiate the claims, and asked questions to elicit information relevant to the claim.  Potential evidentiary defects were identified and the Veteran was provided an opportunity to cure the defects.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Bilateral Hearing Loss and Tinnitus

Generally, to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Continuity of symptomatology after discharge can substitute for nexus for a chronic disease, such as an organic disease of the nervous system (sensorineural hearing loss).  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater or when the Maryland CNC speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

Considering the claim for service connection for bilateral hearing loss and tinnitus, in light of the record and the governing legal authority, the Board finds that the evidence is at least in equipoise on the question of a nexus. 

First, there are current diagnoses as on VA examination in June 2011 the Veteran had a diagnosis of tinnitus and bilateral hearing loss for VA purposes as his Maryland CNC score was 88 percent for both ears.  (The Veteran also had 40 decibels at 1000 Hertz in the right ear and an April 2012 VA audiogram shows he had 65 decibels at 4000 Hertz in the right ear and 40 decibels at 4000 Hertz in the left ear).  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation). 

Second, the evidence of record indicates in-service noise exposure, and in-service tinnitus, and diminished hearing.  The Veteran provided competent and credible testimony regarding noise exposure he testified that during service he was a tank commander and most of the time he did not have hearing protection.  He stated that during service he had an onset of ringing in his ears coupled with a loss of hearing sensation.  He explained that his hearing loss has continued since service and tinnitus intermittently has been recurring since service.  The Veteran's DD-214 shows that he served in the Army in the armor branch and underwent armored crewman training.  His personnel records show that he served in the capacity of a gun repairman, general vehicle repairman, and gunner.  Under 38 U.S.C.A. § 1154(a), due consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by the Veteran's service record and all medical and lay evidence.  

Additionally, on VA psychiatric examination in February 2010 the Veteran in discussing his post-military history reported that he has had bilateral hearing loss with tinnitus since service.  The Board finds that the Veteran's testimony and statements are competent, credible, and probative of the presence of in-service noise exposure, diminished hearing, and tinnitus during service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Finally, regarding a nexus to service, there is a favorable independent medical examination dated in January 2012 and an unfavorable VA opinion dated in June 2011.  As for the unfavorable June 2011 VA opinion, the examiner opined that it is less likely than not that the Veteran's current hearing loss was caused by or the result of acoustic trauma during service in light of his occupational noise exposure following his discharge from active service, the fact that his hearing was within normal limits at separation from service, and in light of the absence of clinical or research evidence supportive of a delayed onset of hearing loss attributable to noise exposure or acoustic trauma.  The examiner also opined that it is less likely than not that tinnitus was caused by acoustic trauma in service as the Veteran was unable to report a specific date or circumstance of onset but reported that he has noticed the ringing for "many years", there were no complaints of or treatment for tinnitus in the claims file, and the Veteran had post-service occupational noise exposure.

As the VA examiner did not consider the Veteran's ongoing diminished hearing since service, the Board finds that the June 2011 VA opinion is of limited probative value.  The Court has held that a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  Although the Veteran during the examination could not provide an exact date when his tinnitus began, he did report that he has had ringing in his ears for many years and during the November 2014 Board hearing clarified that he has had recurrent tinnitus since service.  Furthermore, the examiner's rationale in part is not factually accurate as she based it on a finding that there were no complaints of tinnitus in the file.  However as noted above, on the VA psychiatric examination in February 2010 the Veteran reported that he has had tinnitus since service.  The Court has found that a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  For these reasons the Board finds that the June 2011 VA opinion is of limited probative value.  

Conversely, the private examiner in January 2012 while acknowledging that the Veteran had post-service occupational noise exposure opined that the Veteran's bilateral hearing loss and tinnitus as likely as not were due to service as the Veteran during service was in a tank where he was exposed to significant loud noise that caused bilateral noise induced hearing loss and noise induced tinnitus in each ear.  The Board finds the private opinion to be highly probative as the examiner considered the nature of the Veteran's bilateral hearing loss and tinnitus, history, and relevant longitudinal complaints in proffering the opinion.  See Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  

Therefore considering the totality of the evidence, including service treatment records, post-service medical records, the Veteran's lay statement, the private medical opinion dated in January 2012, and the VA opinion dated in June 2011, the Board finds that the evidence is at least equipoise on the question of a nexus between service and the current bilateral hearing loss and tinnitus.  Resolving reasonable doubt in the Veteran's favor, the claim of service connection for bilateral hearing loss is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.  


REMAND

In January 2012, a private examiner expressed the opinion that the Veteran was exposed to extensive sunlight in service, which caused actinic changes on his face and probably squamous cell carcinoma on his right ear, which in turn caused actinic changes on his forearms.  However, in November 2014 the Veteran testified that he had significant occupational sun exposure after service and was exposed to the sun 90 percent of the day.  He stated that for 12 years he was in building maintenance and afterwards worked as a mechanic.  The Veteran also worked on a golf court at Fort Sam Houston in Texas for three years and did land maintenance in Fort Belvoir, Virginia.  Thus a VA examination is warranted as there is competent evidence of a current skin disability, evidence suggesting that it may be related to service, and insufficient competent evidence of file to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Further, the Veteran's DD 214 shows that he served in Vietnam from January 1970 to December 1970.  While the Veteran does not have a diagnosis of a skin disability that is among the presumptive diseases associated with exposure to herbicide agents under 38 C.F.R. § 3.309(e), the VA examiner should be asked to address whether the Veteran has a skin disability that is related to service on a direct basis.  See Combee v. Brown 24 F.3d 1039 (Fed. Cir. 1994).  

Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Afterwards, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of his skin disability.  The claims file must be made available to the examiner for review of the case.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After reviewing the claims folder and examining the Veteran the examiner must:

a.) Identify/diagnose any current skin disability that has existed during the appeal period.  In so doing, the examiner should attempt to confirm or reconcile the diagnoses of actinic keratosis, squamous cell carcinoma, skin ulcers, and lichenoid keratosis.

b.) For each identified skin disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the skin disability (skin cancer) was incurred during service, to include exposure to sunlight and the Veteran's presumed exposure to Agent Orange.  The VA examiner is asked to address the private examiner's opinion in January 2012 that the Veteran's extensive exposure to sunlight during service caused actinic changes on his face and probably squamous cell carcinoma on his right ear which in turn caused actinic changes on his forearms.  There should also be consideration of his November 2014 testimony concerning post-service sun exposure.
.  
A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


